Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 6, 2022  has been entered. 
Claims 46-48 and 50-55 are currently pending. Claim 46 has been amended by Applicants’ amendment filed on 9/6/2022. No claims were canceled or newly added.  
The examiner has previously acknowledged a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,406,177.  
Additionally, the examiner has previously acknowledged receiving a Declaration under 37 C.F.R. § 1.131 executed by Drs. Nicholas Restifo and Douglas Palmer (the Restifo Decl.) and filed on September 9, 2021 and a Declaration under 37 C.F.R. § 1.132 executed by Dr. Thomas Henley (the Henley Decl.) and filed on June 14, 2022.
Therefore, claims 46-48 and 51-55 are under examination to which the following grounds of rejection are applicable.
Priority
This Application claims priority as a CON of 16/786,013 filed on 02/10/2020, now abandoned, which is a CON of 15/256,086 filed on 09/02/2016, now US Patent 11,147,837, which is a CON of 15/224,159 filed on 07/29/2016, now abandoned. 
This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications US 62/199,905, filing date 2015/07/31; US 62/232,983 filing date 2015/09/25; US 62/286,206 2016/01/22; US 62/295,670 filing date 2016/02/16; US 62/330,464 filing date 2016/05/02 and US 62/360,245 filing date 2016/07/08. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, 62/199,905, filed July 31, 2015 and  62/232,983, filed September 25, 2015 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Provisional Applications 62/199,905, filed July 31, 2015 and 62/232,983, filed September 25, 2015 disclose disruption of at least one endogenous immunological checkpoint gene can be selected from the group consisting of A2AR, B7-H3, B7-H4, BTLA, CTLA-4, IDO, KIR, LAG3, PD-1, TIM-3, and VISTA. Provisional applications 62/199,905 and 62/232,983 do not teach or suggest alteration of a Cytokine Inducible SH2 Containing Protein (CISH) gene. 
Thus, the claims presently pending in the current application are afforded priority to U.S. Provisional Application 62/286,206, filed January 22, 2016, which discloses disrupting the CISH gene. 
Thus, the earliest possible priority for the instant application is January 22, 2016. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.

Response to arguments
Claim 46 has been amended to delete the recitation of a pharmaceutical composition and a pharmaceutical acceptable carrier or excipient in the claimed methods with the contemplated use of treating cancer in a human subject. 
Claim Rejections - 35 USC § 112(a)
Claims 46-48 and 51-55 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 46-48 and 51-55 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. There is not structure/function correlation for the claimed genus of unspecified genomic disruptions in an endogenous CISH gene in a population human NK cells that suppresses or eliminates expression of a CISH protein encoded by said gene in the method claimed. 
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
	The specification does not provide  enabling disclosure for a genus of unspecified genomic disruptions in an endogenous CISH gene in a population of  human NK cells that suppresses or eliminates expression of a CISH protein encoding said gene in the method of administering to  a human subject having cancer said population (e.g, by a single step- the step of administering). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  To make genomic disruptions in an endogenous CISH nucleotide sequence, as claimed, to the extent of its scope would require undue experimentation.

    PNG
    media_image1.png
    470
    438
    media_image1.png
    Greyscale
	The Specification discloses ex vivo engineered primary lymphocytes , e.g., TILs, where a  CRISPR/Cas system is used for generating a genomic disruption in a human CISH gene and wherein said population is administered to a subject having cancer. Specifically, a CAS nuclease induces a double strand break  in a region within exon 2 or exon 3 of the CISH gene of SEQ ID NO: 103 of a genomic DNA in a lymphocyte cell (paragraph [0498]). Table  5 lists "Engineered CISH guide RNA (gRNA) target sequences" comprising SEQ ID NOS: 75-86, and therefore identifies specific targets exon 2 or exon 3 of the CISH gene genomic disruption of a human CISH gene in any human cell. (paragraph 16 of the Henley Decl; paragraph [0498]). “FIG. 61 depicts duplicate experiments of densitometry analysis for 293T cells transfected with CRISPR and CISH gRNAs 1, 3, 4, 5 or 6” (paragraph [0116] of the published application) and FIGS. 62-67 show the successful disruption of a CISH gene in at least 60% of a population of primary T cells as measured by tracking of indels by decomposition (TIDE) analysis  using CISH gRNA 1, CISH gRNA 3, CISH gRNA 4, CISH gRNA 5 and CISH gRNA 6, respectively, wherein said gRNA is at least 15 contiguous base pairs complementary  to 15 base pairs of exon 2 or exon 3 of the CISH genomic sequence (paragraphs [0116]-[0121]; paragraph 14 of the Henley Decl.). Additionally, “SEQ ID NO: 158 listed in Table 12 provides a specific gRNA for use with a CRISPR/Cas system for generating a genomic disruption in a human CISH gene in any human cell.” (paragraph 17 of the Henley Decl)  (“The gRNAs targeting PD-1, CTLA-4, and CISH gene sequences were modified to contain 2-0-Methyl 3phosphorothioate additions “ (paragraph [0521] of the published application). 

    PNG
    media_image2.png
    496
    669
    media_image2.png
    Greyscale

Example 10 describes the genomic engineering of a lymphocyte, namely a TIL, to knock
out CISH (paragraph 18 of the Henley Decl) using the CISH gRNA of SEQ ID #2, where “ TILs are then electroporated at 1400 V, 10 ms,3 pulses utilizing 15 ug Cas9 mRNA, and 10-50 ug PD-1, CTLA-4, and CISH gRNA-RNA (100 mcl tip).” (paragraph [0519] of the published application) where said population is expanded in culture to determine viability of TILs and human subjects are infuse their own modified TIL cells (paragraph [0520]). Paragraph [00188] states that a "TIL can be a T cell, B cell, monocyte, natural killer cell, or any combination thereof." (paragraph 19 of the Henley Decl). The specification generically discloses that a transgene can be inserted with or without disruption of a CISH gene to reduce or eliminate the activity or expression of the gene. “For example, a cancer-specific TCR transgene can be inserted adjacent to, near, or within a gene (e.g., PD-1) to reduce or eliminate the activity or expression of the gene.” (paragraph [0298]). Moreover, the Specification teaches that gene suppression can be done in a number of ways including altering a promoter of a gene, and/or by administering interfering RNAs (paragraph [0302]). However, the specification is silent about how disruption of a CISH gene in a population of genetically modified NK cells, for example, by insertion of a transgene, administrating RNA interfering reagents, e.g., siRNA, shRNA, or microRNA and others,  eliminates or reduces expression of the CISH so the cultures cells can be expanded and viable in the claimed method of administering said population to a subject having cancer. Applicants is on record as stating that he expects the claimed population of genetically modified NK cells  with a CISH disruption would improve an NK cells ability to kill cancer cells (paragraphs 20 and 28 of the Henley Decl). However, the only evidence provided for the claimed method is the ex vivo CISH disruption via the  CRISPR system to eliminate or suppress expression of a CISH gene using target specific gRNA and Cas9 for in vitro expansion and administration to a human subject (paragraph  [0520]; FIG. 103A and FIG. 103B). 
The applicant is on record as stating that prior art attempts to use NK cells to treat a wide variety of cancers in humans were routine and well known in the art (paragraph 24 of the Henley Decl; Chen et al., Cellular & Molecular Immunology (2013) 10, 230-252). However, cancer treatment with a genus of engineered natural killer cells comprising a disruption of an endogenous CISH gene sequence that suppresses or eliminates its protein expression was not predictable. The unpredictability is due, in part, to variable degrees of double knock out in the population of genetically modified lymphocytes leading to suppression or elimination of their encoded protein and cell viability for administration to a human having cancer. In fact,  Figure 103A and 103B illustrates low viability of TIL cells relative to control cells from 2 different subjects that have been electroporated with a CRISPR system, and cultured with the addition of feeders (A) or no addition of feeders (B) (paragraph [0520]). Prior art by the inventors, Palmer et al., (2015; The Journal of Experimental Medicine, pp.  2095-2113; of record IDS filed 09/08/2016) discloses knocked down CISH expression in WT CD8+ T cells, regulation of antigen receptor signaling in CD8+ cells and CISH inhibition of CD8+ T cells against tumors. Palmer et al., provides support for the first time of Cish as an intrinsic TCR checkpoint-inhibitor with therapeutic potential and found that the deletion or knock-down of Cish using T cells derived from germline knockouts or a shRNA-encoding retrovirus significantly enhanced CD8+ T cell functionality and in vivo tumor killing (page 2108; col. 2). However, Palmer et al., does not teach any other genomic disruptions in the CISH gene, e.g., altering a promoter of a gene, resulting in suppression or elimination of CISH expression in human primary NK cells for the treatment of cancer in addition to germline CISH knockouts or a specific shRNA-encoding retrovirus in T cells. Thus efficient cleavage of the  CISH gene in a population of lymphocytes, including T cells and NK cells, is critical for the success of immunotherapy. In fact, post-filing art by Delconte et al., (July 2016; Nature Immunology; pp. 816–824 ), discloses for the first time a functional role for CISH in NK cells as a potent checkpoint inhibitor and suggests possibilities for new cancer immunotherapies directed at blocking CIS function (abstract). Further unpredictability for the claimed methods of treatment  comprising NK cells with a genomic disruption in an endogenous CISH that suppresses or eliminates expression of its encoded protein in the treatment of cancer is further highlighted by the prior art of Yang et al., (Nature Immunology pp. 732-741; of record) Yang et al.,  teaches CISH-defective mice develop airway inflammation. Yang et al., also teaches that Cish deletion augments IL-4 and IL-9 signaling in CD4+ T cells (page 5). Though Yang et al., discloses germline knockouts, Yang et al., does not teach efficient ex vivo genomic disruption of the endogenous CISH in human NK cells. In relation to the use of human NK cells to treat cancer, the applicant is on record as stating that the ordinary artisan would have had no reason to expect that function of CD4+ T cells in an allergic response would lead to the development of pharmaceutical compositions for treating cancer (page 8-9 of Applicants’ remarks filed on 11/24/2021). Furthermore, the applicant is on record as stating that prior art attempts to use the CRISPR system to eliminate or suppress expression of a gene using target specific gRNA and Cas9 was considered highly unpredictable at the time of filing (See pages 10-11 of applicant’s remarks filed on 6/11/2018 for parent application 15/256,086). It was previously noted at pages 8-9 of the Non Final Rejection of parent application 15/256,086 filed on 11/4/2019, that use of a guide RNA and a Cas9 endonuclease to create double stranded breaks in a target gene sequence in cells including primary T lymphocytes was known in the prior art (e.g, US Patent Application Publication 2015/0353917 (2015), hereafter referred to as Miller, U.S. Patent Application Publication 2014/0120622 (2014), hereafter referred to as Gregory et al., and Schumann et al. (2015), PNAS, Vol. 112(33), 10437-10442, all of record; pages 8-9 of Non Final Rejection of parent application 15/256,086 filed on 11/4/2019). Further, the applicant has previously made arguments of record that the specification’s working examples demonstrate an unexpected and surprising level of efficiency in introducing genetic alterations in the PD-1 gene in primary lymphocytes using CRISPR technology (see pages 10-12 of Applicants’ remarks filed on 6/11/2018 for parent application 15/526,086). Thus, the evidence of record including applicant’s own remarks establish that before the effective filing date of the claimed invention, the skilled artisan would not have considered a genomic disruption in an endogenous CISH gene in a population of NK cells  that suppresses or eliminates expression of its encoded CISH product in methods of treating a subject having cancer using a CRISPR system as either routine or predictable, let alone a genus of ways to disrupt an endogenous CISH gene to suppress its expression. 
Therefore, the state of the prior art based on  a genomic disruption in an endogenous CISH gene to suppress or eliminate its expression in primary lymphocytes , e.g., TILs, in the claimed methods of immunotherapy (e.g, treating cancer in a human subject including a single step- the step of administering) supports the unpredictability of successfully disrupting the CISH gene. Even using CRISPR based gene editing comprising CISH gRNA 1, CISH gRNA 3, CISH gRNA 4, CISH gRNA 5 and CISH gRNA 6, a limited cleavage of at least 60% of the CISH gene is achieved in primary T cells as measured by tracking of indels by decomposition (TIDE) analysis. Therefore, in view of the nature of the invention in relation to the genus of unspecified genomic disruptions in an endogenous CISH gene in human NK cells including primary NK cells that suppress or eliminate CISH expression as recited in the claimed method and product used in said method, the limitations of the working examples which demonstrate only the CRISPR/Cas system for ex vivo engineered primary TILs (Example 10) using the engineered CISH guide RNA (gRNA) target sequences listed in Table 5, and the breadth of the claims, it would have required undue experimentation to practice the scope of the claims as written. 
Response to Applicants’ Arguments as they apply to rejection of claims 46-48 and 51-55 under 35 USC § 112 (a) 
		At pages 4-7 of Applicants’ remarks filed on 9/6/2022, Applicants essentially argue that: 1) “the preparation of an NK cell with a genomic disruption in a CISH gene is fully enabled by the application as filed. See, e.g., Office Action of October 7, 2021 at Pg. 19 (citing, at least, paragraphs [0035], [0053], [0082], [0099], [0113], [0114], [0115] - [0119], [0302], [0303], [0304], [0351], [0440], [0497] and FIGS. 44, 60-61, 62-66, and 76B in support); id. at Pg. 23 et seq. (acknowledging that "[t]he specification ... describes [a] CRISPR expression system comprising specific pairs of sgRNA for high level cleavage of the CISH gene (e.g. FIG. 76B).").”  2) “As set forth in Applicants' prior responses dated February 28, 2022 and June 14, 2022, paragraph [0040] of the specification as filed states "[a]n engineered cell can be administered to a subject .... " The specification also discloses exemplary means by which the administration may occur, and exemplary amounts to be administered. See, e.g., Paragraphs [0015]; [0040]; [0045]; [0053]; [00189]; [00446]; [00451]; [00454]; [00455]; [00456]; [00457].” 3) “the declaration of Dr. Thomas Henley, filed on June 14, 2022, confirms that the skilled artisan would be able to administer the claimed embodiments to a human subject with cancer without undue experimentation, as engineered NK cells were understood to be commonly administered to human subjects with cancer in clinical trials long before the filing date of the present application. See, e.g., Dec. of T. Henley at Jrlr 24-25. Therefore, in view of the knowledge of the skilled artisan at the time the present application was filed, as evidenced by Dr. Henley's declaration, the specification clearly enables one of skill in the art to administer to a human subject NK cells with a disruption in a CISH gene as claimed.” and 4) “ The sole independent claim presently before the Office requires only one simple step – the step of administering the claimed NK cells to a human subject. As indicated above, the skilled artisan can, without a doubt, make and use the claimed embodiments - namely, make an NK cell with a genomic disruption in a CISH gene and administer the cell to a human subject with cancer - based on the disclosure as filed without undue experimentation. Indeed, the Office again acknowledges this fact when it states "the instant issue of enablement is not whether a CISH gene can be knock[ ed] down in NK cells .... " Office Action at Pg. 17.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) paragraphs [0082] [0099]   provide support for specific modified sgRNA for CISH . Specifically, Figure 44 supports the CISH sRNA #2  RNA oligo. 

    PNG
    media_image3.png
    61
    714
    media_image3.png
    Greyscale

This is the CISH guide RNA (gRNA) target sequence used in Example 10 to knockout a CISH gene in TILs that are expanded and transferred to a patient (paragraph  [0520]). Other paragraphs including  [0053], generically describe gene editing comprising introducing into the one or more cells a first nucleic acid. As set forth in the paragraphs above, there not structure/function correlation for the claimed genus of  unspecified genomic disruptions in an endogenous CISH gene in a population of human NK cells that suppresses or eliminates expression of a CISH protein encoded by said gene, in vitro expansion and administration to a subject having cancer. The specification merely provides support in Example 10 for ex vivo engineered primary lymphocytes, e.g., TILs, where a  CRISPR/Cas system is used for generating a genomic disruption in a human CISH gene using the CISH sRNA #2  RNA oligo. Paragraph [00188] states that a "TIL can be a T cell, B cell, monocyte, natural killer cell, or any combination thereof." (paragraph 19 of the Henley Decl). Paragraph [0099]-[0121] illustrates successful disruption of a CISH gene in at least 60% of said population of primary T cells as measured by tracking of indels by decomposition (TIDE) analysis  using CISH gRNA 1, CISH gRNA 3, CISH gRNA 4, CISH gRNA 5 and CISH gRNA 6, respectively. Paragraph [0122] and Figure 67 shows a western blot with loss of CISH protein after CRISPR knock out in primary T cells. Paragraph [301]-[302], cited by Applicants, prophetically teach other ways of disrupting a gene including overexpressing a dominant negative protein. However, only one example of a CISH gRNA identified as SEQ # 2 is successfully electroporated into TILs for administration to a human subject. (e.g, paragraph [0520] “FIG. 102A and FIG. 102B show cellular expansion of TIL of two different subjects. FIG. 103A and FIG. 103B show cellular expansion of TIL electroporated with a CRISPR system, and anti-PD-1 guides and cultured with the addition of feeders (A) or no addition of feeders (B).”)
Regarding 2), 3) and 4), as applicants allege, the specification and prior art provide enablement for administration of TILs to a human subject where a "TIL can be a T cell, B cell, monocyte, natural killer cell, or any combination thereof." (Paragraph [00188] of the published application, paragraph 19 of the Henley Decl). However, the instant issue of enablement is whether the scope of the patent protection sought by the Applicant as defined by the currently amended claims correlates with the scope of enabling disclosure set forth in the specification. In other words, is there enough disclosure for the generation of a genus genetically modified NK cells comprising a genomic disruption in an endogenous  CISH gene that suppresses or eliminates their gene product in a method of administering to a subject said population comprising  genetically modified NK cells where the subject has cancer. Example 10 describes the genomic engineering of a lymphocyte, namely a TIL, to knock out CISH (paragraph 18 of the Henley Decl) using the CISH gRNA of SEQ ID #2. Thus, given the description provided in the instant application, which includes merely one working example, and ordinary skilled artisan could not make or use the instantly claimed population of genetically modified NK cells from the disclosures in the application coupled with information known in the art without requiring undue experimentation.
Conclusion
Claims 46-48 and 51-55 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633